Citation Nr: 0004058	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95- 15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
March 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

The appellant failed to report for three VA psychiatric 
examinations scheduled for July 1998 in connection with 
claims for increase, schedular and extraschedular.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for schizophrenia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 9203 (1999).

2.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.341, 
4.16 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

A document in the claims folder from the VA Medical Center 
(VAMC) in Dublin, Georgia, reflects that the appellant failed 
to report for three scheduled VA psychiatric examinations.  
It was noted that the appellant was sent a scheduling letter 
to his last known address of record.  It was further noted 
that the appellant's father and wife were reached by 
telephone and notified of the appellant's upcoming 
appointments for July 23, 1998, along with the reasons for 
the appointments.

Subsequently, a VAMC health clerk telephoned the appellant 
twice at his residence.  The appellant was unavailable, but 
his appointments for July 27, 1998, were confirmed with his 
wife.  After the appointment was missed on July 27th, the 
VAMC health clerk called the appellant's residence.  No one 
answered at this telephone number.  The VAMC health clerk 
thereafter called an alternate phone number and contact was 
made with the appellant's sister.  The sister stated that she 
would have the appellant call the VAMC health clerk.  As of 
July 29, 1998, the appellant had not returned the VAMC health 
clerk's telephone call and there was no answer at his 
residence.

Subsequent contact with the appellant and his wife were 
negative for any allegation of good cause for failure to 
report for the scheduled examinations.  We note that in a 
January 1999 statement, the appellant's wife reported that 
the appellant had auditory hallucinations, paranoid thoughts, 
and that he "dissociates himself and takes on a feeling of 
loneliness."  She stated that he was moody, loving one 
moment and uncaring the next.  She further stated that he 
displayed hyperactive and shaking behavior, and that he spoke 
of suicide.  No reason was given for the appellant's failure 
to report for the July 1998 VA examinations.

In March 1999, VA outpatient treatment records dated May 1996 
to August 1998 were received.  An April 1998 entry reflects 
that the appellant had decided to quit smoking with help and 
that he was doing fairly well on his medications.  He further 
reported that he heard fewer voices.  He was alert and 
oriented.  The assessment was chronic paranoid schizophrenia 
and nicotine dependence.  Interestingly, in August 1998, the 
appellant reported that he recently went to Disney World with 
a church group.  He reported cutting down on cigarette 
consumption and stated that he was "otherwise doing well."  
Voices were described as mild.  He was alert and oriented.  
The assessment was chronic paranoid schizophrenia and 
nicotine dependence.

In October 1999, a video conference hearing was conducted 
before the undersigned.  Again, no allegations of good cause 
were made concerning the failure to report for the July 1998 
examinations.  The appellant and his wife testified that the 
appellant had no interests or activities.  The appellant 
denied any social life, except for occasionally attending 
church.  He reported hearing voices telling him to kill, 
himself and others.  He reported nocturnal behavior.  He 
claimed that voices drove him to become intoxicated to the 
point that he was taken to the hospital by police in March 
1996.  He further claimed to have stopped abusing drugs in 
1995 or 1996.  It was noted that the appellant's wife was the 
payee of his SSA disability check.  The appellant indicated 
that he believed an increased rating was warranted for 
schizophrenia because he was unable to obtain a employment.  
He reported that he last worked in 1982 as an investigator 
for the public defenders office, and that he had an 
associate's degree in radio and broadcasting.

II.  Analysis

The appellant contends that the 70 percent evaluation 
assigned his service-connected schizophrenia does not reflect 
adequately the severity of his psychiatric symptomatology.  
He asserts that the evaluation should be increased based upon 
his inability to obtain employment due to psychiatric 
problems.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disabilities 
are more severe, his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been obtained 
given the appellant's apparent unwillingness to present 
himself for a VA psychiatric examination.

We note that 38 C.F.R. § 3.655 provides that, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.

Paragraph (b) provides that, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, paragraph (b) further provides 
that when the examination was scheduled in conjunction with 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 (1999).

We observe that the VAMC undertook considerable effort to 
ensure the appellant's appearance at the scheduled July 1998 
VA psychiatric examinations.  However, the appellant failed 
to report for these examinations without good cause.  There 
is no indication in the record that the appellant failed to 
receive written notification of the scheduled examinations as 
the notices were not returned by the U.S. Postal Service as 
undeliverable.  Additionally, two different VAMC health 
clerks contacted the appellant's home by telephone.  The 
appellant was not available at either time, but his wife was 
reminded of the appellant's scheduled appointments.  Lastly, 
a message for the appellant was left with his sister, but no 
response was received  We note that the duty to assist 
claimants in the development of their claims is not a one-way 
street; but rather, claimants are expected to comply with 
reasonable requests.  See Wood v. Derwinski, 1 Vet.App. 190 
(1991).

Notwithstanding the abundant evidence of record, the Board 
finds that the evidence is insufficient for rating the 
appellant's service-connected schizophrenia and determining 
entitlement to a total rating based on individual 
unemployability.  Moreover, the pertinent regulation 
prohibits the Board from considering the evidence of record 
where the claimant has failed to report for a scheduled 
examination without good cause in connection with a claim for 
increase.  See 38 C.F.R. § 3.655 (1999).  The appellant has 
not claimed that he missed the scheduled appointments for any 
particular reason.

Accordingly, the claims are denied based on the appellant's 
failure to report for the scheduled VA psychiatric 
examinations in July 1998.  The appellant is reminded that he 
may reopen his claim for increase at any time by indicating a 
willingness to appear for a scheduled VA psychiatric 
examination.


ORDER

An increased rating for schizophrenia is denied.

A total rating based upon individual unemployability due to 
service-connected disability is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

